Bigelow, J.
The office of the habendum in a deed is to declare and fix the nature and extent of the interest or title conveyed by the premises. It may define, enlarge or diminish the estate granted. Thus, where no estate is limited in the premises, and an express estate for years is declared in the habendum, this will operate to qualify and abridge the general intendment of the premises, by which an estate for life would otherwise have passed. Co. Lit. 183 b. Buckler's case, 2 Co. 55. So, if lands are given in the premises to A and his heirs, which would vest a fee, habendum to A and heirs of his body, this will vest only an estate tail in A. 8 Co. 154 b. So too, an estate granted to A for life, habendum to him and his heirs, vests in A a fee simple. Co. Lit. 299 a. 4 Cruise Dig. tit. 32, c. 21, §§ 80-84. Sumner v. Williams, 8 Mass. 174. Corbin v. Healy, 20 Pick. 514.
These authorities are decisive of the construction to be given to the deed from Jones to Mixter. Although, in the premises, the right of way to the well is granted to Mixter only, without any words of limitation, which by itself would pass only a personal right, yet the habendum is in terms applicable to the “ aforegranted premises,” which include the right of way, and is made to the grantee, “ his heirs and assigns.” This-fixed and declared the title to the easement, as well as to the parcel of land described in the premises, and passed a right of way to the grantee absolutely, as appurtenant to the land conveyed, which he could well grant by deed to the plaintiff. White v. Crawford, 10 Mass. 183 Kent v. Waite, 10 Pick. 138.
*87The deed is capable of no other construction, unless the ha« bendum. can be limited in its operation to that part of the premises which describes the lot of land exclusive of the right of way. It would require very clear and explicit language to control and restrain the usual and proper office of this part of a deed, and confine it to a part of the thing granted. We can see no reason for supposing that the parties to this deed intended so to limit it. On the contrary, looking at the subject matter of the grant, we think a different intention may be fairly inferred. It was a conveyance of a small parcel of land with a dwelling house thereon, to which there was no well or pump attached. It was therefore natural and reasonable to make a right of way to the well, which was situated in adjoining premises belonging to the grantor, and very near the dwelling house, appurtenant to the estate granted. Nor is there any thing in the facts of the case which shows that the relation of the parties at the time of the grant, or the circumstances under which the conveyance was made, were such as to render it probable that the right of way was intended to be personal only in the grantee, and not for the benefit of the estate conveyed by the deed.
The sole ground on which it is urged that the easement was not intended to be appurtenant to the estate is, that in the premises the land is conveyed to Mixter, his heirs and assigns, while in the grant of the way these words of limitation are omitted. But we do not think this omission sufficient to control the express words of the habendum. Expresswm facit cessare taciturn. Besides, on looking at the original deed, it appears that the words “ heirs and assigns ” in the premises were not written by the scrivener, but were printed in the blank form of deed, on which the conveyance was written, in that portion of the premises immediately following the space left for the name of the grantee. We think therefore that the insertion of these words in the grant of the land, and their omission in the grant of the right of way in the premises, were not matter of design, and cannot be held to indicate an intent contrary to other parts of the deed.
The easement granted in the present case was net in a way *88actually existing at the time of the grant, nor was it definitely fixed by the deed. The rule of law in such cases is well settled. The grantee has a right to such way as is reasonably necessary and convenient for the purposes for which it is granted. He cannot claim, as a matter of right, to go in the most direct line to a given point, without regard to other circumstances affecting the rights and interest of the owner of the premises; nor can he be compelled by the mere caprice of the owner to go by a circuitous and indirect route. Farnum v. Platt, 8 Pick. 339. Atkins v. Bordman, 2 Met. 467. The acts of the parties in the present case do not, in our opinion, show such a location of the way to the well as to fix and designate it in any particular line or path. But it does satisfactorily appear that the defendant has cut off all access to the well by any reasonable and convenient way. He is therefore liable in this action for disturbing and obstructing the plaintiff in the enjoyment of the easement to which he is entitled under his grant from Mixter.
The plea in abatement was filed too late. At common law, pleas in abatement must be filed within four days after appearance or delivery of the declaration. Impey Pract. C. B. (6th ed.) 228. 3 Chit. Gen. Pract. 711. By our practice it was always necessary to plead in abatement before a general imparlance, which, unless time was granted by the court, was required during the first term. Campbell v. Stiles, 9 Mass. 217. Coffin v. Jones, 5 Pick. 61. Simonds v. Parker, 1 Met. 508. The practice act, St. 1852, c. 312, makes no change in this respect. It only provides that matters in abatement may be taken advantage of by answer, instead of by a formal plea. §§ 27-29. But it does not allow a party to plead in abatement and to the merits at the same time and in the same answer. On the contrary, it expressly provides, § 29, that if an answer in abatement is overruled, or the plaintiff amends his writ in consequence of the answer in abatement, the defendant shall answer to the merits within such time as the court shall order.

Defendant defcmlted.